Exhibit 99.10 Name Amount Allowed POC Claim Amount Amt to be Paid under Plan Comments Abraham, Katrina G $ $ Paid in full Bilinski, Jan C $ $ Paid in full Borden, Jeremy T $ $ Paid in full Buis, Jason D $ $ Paid in full Burke, Jason M $ $ Paid in full Cao, Thong M $ $ Paid in full Chandler, Clifton D $ $ Paid in full Cheshier, Jason S $ $ Paid in full Childress, David E $ $ Priority Portion was paid in full. Corsino, Edwin $ $ Paid in full Criss, Curtis L $ $ Paid in full Dalrymple, Jay T $ $ Paid in full Dinh, Vu T $ $ Paid in full Freiborg, Eric W $ $ Paid in full Garvin, Ralph V $ $ Paid in full Gower, Mona T $ $ Paid in full Hawk, Chad R $ $ Paid in full Johnson, Robert C $ $ Paid in full Koslofsky, Mickie R $ $ Paid in full Kuehl, Brent T $ $ Paid in full Lautenschlager, Steven R $ $ Paid in full Long, Robert E $ $ Paid in full Longhofer, James N $ $ Paid in full Loughran Jr., John V $ 69 $ $ Paid in full.Objected to Claim Lucas, Anthony W $ $ Paid in full Lunn, Collier M $ $ Paid in full McKenna, Christian F $ $ Paid in full Mocca, Shannon D $ $ Paid in full Nicholl, David H $ $ Priority Portion was paid in full. Nicholl, Matthew A $ $ Paid in full Orr, Jonathan H $ 52 $ $ Paid in full.Objected to claim Owen, David C $ $ Priority Portion was paid in full. Owen, Laura E $ $ Priority Portion was paid in full. Owen, Melissa K $ $ Paid in full Patterson, Richard D $ $ Paid in full Pearson, Kristopher A $ 16 $ $ Paid in full. Objected to claim Peng, Ying $ $ Paid in full Peres, Jared T $ $ Paid in full Prasad, Hari R $ 69 $ $ Paid in full. Objected to claim Reyes, Nicholas S $ $ Paid in full Rockwell, Ralph W $ 3 $ $ Paid in full. Objected to claim Rouse, Teryl K $ 54 $ $ Paid in full. Objected to claim Sanell, Judy A $ 49 $ $ Paid in full. Objected to claim Sebastian, James R $ $ Paid in full Skoog, Todd A $ $ Paid in full Trowbridge, Cary R $ $ Paid in full Ziegler, Cherie V $ 50 $ $ Paid in full. Objected to claim $
